Citation Nr: 0022127	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-08 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1969.

The claims file contains a report of a rating decision dated 
in August 1997 wherein the veteran was granted a permanent 
and total disability rating for pension purposes, as well as 
special monthly pension on account of being housebound.  

The disabilities accounting for the grant of benefits were 
reported as leukemia, rated as 100 percent disabling, major 
depressive disorder with anxiety and stuttering, rated as 50 
percent disabling, hypertension, rated as 10 percent 
disabling, and myeloid hyperplasia, rated as noncompensable.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to special monthly pension by reason of being in need of aid 
and attendance benefits.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim for special monthly 
pension by reason of being in need of aid and attendance is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, a plausible claim has been presented.  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's contentions concerning the severity of his 
disabilities as to warrant increased special monthly pension 
benefits on the basis of aid and attendance (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for increased benefits is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

A review of the record discloses that the veteran has been 
receiving rather intensive care from VA, to include inpatient 
care for a bone marrow transplant due to the persistence of 
his leukemia.  A substantial quantity of medical treatment 
reports in this regard are on file.

What is lacking in the evidentiary record is a competent 
medical opinion addressing whether the veteran in fact 
requires the aid and attendance of another individual to 
carry on the basic activities of self-care such as the 
ability to dress and undress, keep himself ordinarily clean 
and presentable, attend to the wants of nature, protect 
himself in the daily environment, etc..  Moreover, a formal 
VA aid and attendance examination addressing these concerns 
has not been conducted to date.  Such examination would 
materially assist the veteran in the adjudication of his 
appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue of entitlement to 
special monthly pension by reason of being in need of aid and 
attendance pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
leukemia, major depressive disorder with 
anxiety and stuttering, hypertension, and 
myeloid hyperplasia.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, particularly those at 
the VA Medical Center in West Los 
Angeles, California, and the records of 
treatment at the Martin Luther King 
Hospital in 1997.

2.  The RO should arrange for VA 
oncological, psychiatric, and cardiology 
examinations, as well as an Aid and 
Attendance examination with VA Form 21-
2680 to be completed for the purpose of 
ascertaining whether his disabilities 
have rendered him unable to perform self-
care on a regular basis thereby requiring 
the aid and attendance of another 
individual.

The claims file, the criteria under 
38 C.F.R. § 3.352 (1999), and separate 
copies of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
of the examinations.  

Each examiner must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.  

The examiners must address the question 
as to whether the veteran has been 
rendered unable to perform daily self-
care thereby requiring the aid and 
attendance of another individual on a 
regular basis.  The examiners should, 
when appropriate, address the pertinent 
criteria (38 C.F.R. § 3.352) when 
rendering their opinions.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 *(1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
special monthly pension by reason of 
being in need of aid and attendance.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




